Citation Nr: 1112127	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  00-14 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana

THE ISSUES

1.  Entitlement to service connection for a sinus disability.

2.  Entitlement to service connection for a low back disability, to include arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty from October 1972 to October 1975 and from September 1976 to April 1981.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a September 1999 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran and his spouse testified at a personal hearing at the RO in January 2002 and at a Board hearing at the RO in July 2003.

In a July 2004 decision, the Board denied the Veteran's claim of entitlement to service connection for left shoulder bursitis and remanded the issues of entitlement to service connection for ear, sinus, low back, neck and depressive disabilities.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (hereinafter, "the Court").  In a March 2005 Order, the Court vacated the Board's July 2004 decision with respect to the denial of the claim of service connection for left shoulder bursitis and remanded the case to the Board for compliance with a February 2005 Joint Motion for Partially Vacating the Board Decision (Joint Motion).  Subsequently, the Board again remanded this case in August 2005.  In a November 2009 decision, the Board again denied the issue of entitlement to service connection for left shoulder bursitis and remanded the remaining issues on appeal.

Further, the November 2009 remand also remanded the issue of entitlement to service connection for ear disability.  However, a subsequent rating decision in December 2010 granted service connection for tinnitus (claimed as ear condition).  Thus, as this was a full grant of the benefit sought on appeal, this issue is no longer in appellate status. 

As directed in the Board's August 2005 remand, the RO issued a statement of case with respect to the issues of entitlement to service connection for neck disability 

and depressive disorder on August 4, 2006.  The Veteran filed a substantive appeal that was date stamped received on October 17, 2006.  As the substantive appeal, was not filed within 60 days of the issuance of the statement of case, it cannot be considered timely.  Accordingly, these issues are not in appellate status.  See 38 C.F.R. § 20.302(b).  

As noted in the Board's July 2004 and November 2009 decisions, the Veteran appears to be raising numerous additional claims.  Initially, the Board notes that by way of correspondence dated in January 1991, the Veteran appears to be raising the issue of service connection for a left leg disability.  In addition, by way of correspondence dated in September 1997, the Veteran appears to be raising the issue of a right hand disability.  Also, by way of correspondence dated in November 2000, the Veteran appears to be raising the issue of a cardiovascular disability.  Finally, the Veteran continues to assert in numerous statements of record that he is seeking to reopen his claims for service connection for posttraumatic stress disorder and chronic obstructive pulmonary disease, to include as due to exposure to asbestos and as due to nicotine dependence.  Again, as it appears that no action has been taken with respect to these claims, the Board hereby refers these matters to the RO for clarification and any appropriate action.

The issue of entitlement to service connection for low back disability, to include arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Chronic sinusitis manifested in service.



CONCLUSION OF LAW

Chronic sinusitis was incurred during active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is claiming service connection for a sinus disability, to include as secondary to service-connected trimalar fracture with zygomatic arch fracture; left, to include temporamandibular joint dysfunction.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110. 1131; 38 C.F.R.  § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is warranted for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet.App. 439 (1995).  The Board also notes that a revised version of 38 C.F.R. § 3.310 became effective October 10, 2006.  The revised version essentially provides that VA will not concede aggravation of a nonservice-connected disease or injury by a service-connected disease or injury unless the baseline level of severity is established by medical evidence.  However, the Veteran's claim was filed prior to October 10, 2006, and the Board thus reviews the appeal under the pre-October 10, 2006, version which would appear to be more favorable to the Veteran.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  

The Veteran's service treatment records have been reviewed.  A September 1972 service entrance examination showed that although the Veteran reported frequent sinusitis in his contemporaneous medical history, his nose and sinuses were clinically evaluated as normal.  Follow up clinical records showed that the Veteran was treated on numerous occasions for upper respiratory infections and flu syndrome.  Importantly, a January 1972 record showed an impression of questionable sinusitis.  In October 1975, treatment records showed that the Veteran was hit on the left side of the face several times sustaining severe blows to this area.  Nevertheless, importantly, an April 1981 service examination prior to discharge showed that the Veteran's nose and sinuses were clinically evaluated as normal.  

After service, the Veteran was afforded a VA examination in March 1982 for unrelated disorders.  Nevertheless, his nose and sinuses were found to be normal on examination.  The first evidence of any post service sinus trouble was a January 1987 statement from the Veteran in which he claimed that his pre-existing sinus trouble was aggravated by the fracture he suffered to his left cheek while in service.   In another statement received in September 1997, the Veteran claimed that he was being treated for sinusitis which he did not have upon his entry to service.  He asserted that his sinus problems were related to inhaling jet and boat exhaust as he served on aircraft carriers and operated boats in the Navy.  

In November 1997, the Veteran was afforded a VA examination.  It was observed that he was in the Navy and operated as a boatsman mate and was exposed to diesel fuel.  After examining the Veteran, the examiner diagnosed him with chronic rhinitis with intermittent sinusitis.  The examiner continued that the Veteran had clicking of his TMJ and some malocclusion, which could be contributing to his facial pain.  

VA treatment records showed that the Veteran had a history of sinus infections and intermittent complaints of sinus drainage.  An August 2006 record showed an assessment of chronic sinusitis.  He also had a prescription for a steroid nasal spray.  

In support of his claim, the Veteran submitted a lay statement from T.C. who indicated that she knew the Veteran when he was in the Navy and he had continuous problems with his sinuses and used over the counter nasal sprays so he could breathe.  Another lay statement by R.P. indicated that he witnessed the Veteran being struck in the face and the damage done to his face.  He also stated that the Veteran had sinus problems after the incident.  

The Veteran has also submitted numerous medical articles concerning sinusitis and its causes.  

At the RO hearing as well as in numerous statements of the record, the Veteran indicated that he had some sinusitis incidents before going into service, but that his condition was aggravated by military service because he was exposed to dust, asbestos and jet exhaust.  

However, at the Board hearing, the Veteran reported that he did not have a chronic sinus condition prior to enlisting in service.  Rather, he had had one infection and reported it in his history.  He also reported that he was treated in service, but it was documented as common colds and flu-like symptoms.  He indicated that problems with his sinuses began in 1974 around the same time as his ear problems.  He further testified that while in the Navy, he breathed in diesel fuel, solvents and scouring powder that contained chlorine bleach.  He also indicated that he was hit repeatedly in the cheek causing TMJ for which he was service-connected, and the Veteran believed that his sinus problems could also be related to this disability because his teeth compressed his sinuses.  He continued that his sinus symptoms have continued since service.  

On remand, the Veteran was afforded a VA examination in January 2010.  The claims file was reviewed.  After examining the Veteran, the examiner gave a diagnosis of chronic sinusitis.  The examiner noted that the Veteran had some problems with sinuses before entering the Navy as annotated on the medical history, but the Veteran reported that these were just isolated incidences and not chronic in nature.  During his time in the Navy, the Veteran started to experience nasal obstruction, congestion, sinus pain and pressure.  He was exposed to jet fuel exhaust and other environmental allergens that seemed to exacerbate his sinus symptoms.  In October 1975, the Veteran was hit multiple times in the face and had a probable left alveolar fracture that was not treated.  He reported that at this time, his previous sinus condition worsened.  It was observed that the Veteran was treated for multiple upper respiratory infections as documented in service treatment records.  

The examiner observed that the clinical examination and x-rays showed no signs of acute sinusitis.  The examiner opined that the untreated trimalar fracture although not likely may contribute to some of the symptoms the Veteran was experiencing since the fracture would have involved the wall of the left maxillary sinus.  A fracture could lead to a disruption in the normal mucociliary flow of the left maxillary sinus leading to more current sinus infections and pain associated.  If the original left trimalar fracture was through the left infraorbital canal, it could cause some of the pain that the Veteran experienced if it impinged the left orbital nerve.  

Although the Veteran reported a history of sinusitis on his entrance medical history, the service entrance examination evaluated his nose and sinuses as clinically normal.  Thus, the Veteran is presumed to have been in sound condition with respect to this disability.  

Based on a thorough review of the record, the Board finds that service connection is warranted for chronic sinusitis.  Again, given that the Veteran is presumed sound with respect this disability upon entrance, it is significant that service treatment records documented numerous incidents of upper respiratory infections as well as a left facial fracture.  Further, he has also provided lay statements that attested to him experiencing sinus difficulties in service.  Moreover, although the Veteran has set forth numerous different theories of entitlement, including aggravation of a pre-existing condition was well as secondary to his service-connected disability, the Veteran has consistently reported ongoing sinus problems since service.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Importantly, although the January 2010 VA examiner did not offer a clear etiological opinion, he did appear to attribute at least some of the Veteran's current sinus problems to the left facial fracture he suffered in service.  Accordingly, based on the VA examination findings as well as given the incidents in service and the lay testimony of pertinent symptomatology since service, when resolving all benefit of the doubt in favor of the Veteran, the Board finds that service connection is warranted for chronic sinusitis.  See 38 U.S.C.A. § 5107(b).

Under the Veterans Claims Assistance Act of 2000 (VCAA), which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant. 38 U.S.C.A.  § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).  In light of the favorable decision as it relates to the issue of entitlement to service connection, the satisfaction of VCAA requirements is rendered moot.  The Board does note that the RO furnished notice of the manner of assigning disability ratings and an effective date by letter in March 2006.  The Veteran will have the opportunity to initiate an appeal as to these "downstream" issues by filing a notice of disagreement to the rating decision which will be issued by the RO in giving effect to this grant of service connection. 



ORDER

Service connection for chronic sinusitis is warranted.  To this extent, the appeal is granted


REMAND

The Veteran is also seeking service connection for low back disability, to include arthritis.  As noted in the November 2009 decision, June 1979 and December 1979 service treatment records showed that the Veteran complained of low back pain.  Given these incidents in service, the Board found that the Veteran should be afforded a VA examination to determine whether the any current low back disability, to include arthritis, was related to the incidents documented in service.  While the Veteran was afforded a VA examination in January 2010, the examiner failed to give a clear etiological opinion and respond to whether it was at least as likely as not (a 50% or higher degree of probability) that any current low back disability was related to service.  In fact, in the examination report, the examiner indicated that no opinion was requested.  Thus, in order to comply with the Board's November 2009 remand, the RO must afford the Veteran another VA examination with etiological opinion.  See Stegall v. West, 11 Vet.App. 268 (1998).

The Board also directed the RO to take appropriate action to ensure that all pertinent VA treatment records have been associated with the claims file.  While treatment records from June 2006 to December 2009 were included.  It appears that the claims file is missing records from 2002 to 2006.  

Accordingly, the case is REMANDED for the following actions:

1.  Appropriate action should be taken to ensure all pertinent VA treatment records have been associated with the claims file, to specifically include any records from 2002 to 2006 as well as from December 2009 to the present.  

2.  The Veteran should be scheduled for an appropriate  VA examination to determine the nature, extent and etiology of any currently manifested low back disability, to include arthritis.  The claims file must be made available to the examiner(s) for review in connection with the examination.  After examining the Veteran and reviewing the claims file, the examiner should clearly delineate all current back disabilities and determine whether it is at least as likely as not (a 50% or higher degree of probability) that any current low back disability is related to service.  

A detailed rational for all opinions expressed should be provided.

3  in the interest of avoiding future remand, the RO should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report. 

4.  Thereafter, the RO should review the expanded record and determine if the benefit sought can be granted.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


